Cole, Judge:
Tbis appeal for reappraisement of woven wool fabrics bas been submitted by tbe parties 'on an agreed set of facts, establishing export value as defined in section 402 (d) of tbe Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1402 (d)) to be tbe proper basis for appraisement for tbe wool piece goods invoiced as Quality No. 7257, and that such statutory value for the said merchandise is 8 shillings per yard, less 2% per centum, plus packing.
As to tbe remaining items included in tbe shipment in question, tbe appeal is dismissed.
Judgment will be rendered accordingly.